Citation Nr: 1622360	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  16-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of urethritis, claimed as chronic urethritis. 

2. Entitlement to service connection for residuals of laceration, left ring finger. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1946 to December 1947.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran previously filed a claim for entitlement to service connection for chronic urethritis in December 1947. However, the Veteran subsequently abandoned the claim by failing to submit requested evidence at that time. As such, the matter before the Board is deemed an original claim.  

Further, the Veteran requested a videoconference hearing on his substantive appeal dated January 2016. However, the Veteran withdrew this request in a March 2016 statement via his representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left ankle injury was raised by the Veteran in January 2016, and was subsequently denied in a March 2016 rating decision. That same month, the Veteran requested that he be scheduled for a VA ankle examination, and that the issue then be readjudicated. As such, the Board does not have jurisdiction over this issue at this time, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.





REMAND

The Veteran is currently seeking service connection for the residuals of urethritis and a left ring finger laceration. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of the claims.

In-Service Hospitalization Records

In a November 2012 lay statement, the Veteran indicated that he received treatment for chronic urethritis at the 49th General Hospital, beginning in May 1947. Ina previous statement he reported it had been in March 1947. The Veteran further indicated that such treatments occurred several times a week, and included at least one surgical procedure. However, no such hospitalization records have been associated with the claims file. 

A June 2012 letter indicated that the Veteran's service personnel and treatment records may have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC). When a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim. This includes the obligation to search for alternative medical records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401   (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

In light of this heightened duty and the Veteran's assertion that additional hospitalization records exist, a remand is now warranted to allow the RO to expand its search efforts to include the Veteran's treatment records at the 49th General Hospital.   




VA Examinations

Further, the Veteran underwent two VA examinations in March 2013 in connection with these claims. During the male reproductive systems examination, the VA examiner noted the Veteran's diagnosis of gonorrhea in November 1946. The examiner then opined that there was no objective evidence of a chronic disability stemming from this diagnosis. In doing so, the examiner noted that the Veteran's separation examination was silent for any residuals of gonorrhea, and that his service treatment records did not indicate a history of urethral stricture or dilation. As such, the examiner opined that the Veteran's gonorrhea was resolved with appropriate treatment, as evidenced by the silence of treatment for gonorrhea or gonococcal urethritis during the 60+ years following the initial diagnosis. 

The Veteran's hand/finger examination engaged a similar analysis. The VA examiner first acknowledged the Veteran's December 1947 diagnosis of a left ring finger laceration with no tendon involvement. The examiner then opined that the laceration was resolved in-service with appropriate treatment. In doing so, the examiner noted that the Veteran's service treatment records were silent for objective evidence of a neurologic deficit related to the laceration. The examiner further noted that the Veteran's service records did not indicate that the laceration caused a chronic disability, as evidenced by the lack of treatment for the condition during the 60+ years following the initial diagnosis.

The Board finds that there are several deficiencies with the March 2013 examinations. First, the VA examiner declined to physically examine the Veteran, instead asserting that adequate clinical evidence existed such that examining the Veteran would have no bearing on the completion of the reports. However, in depriving himself the opportunity to physically examine the Veteran, the VA examiner was unable to determine whether any disabilities, or residuals thereof, currently existed.   

Further, the VA examiner seemingly disregarded the Veteran's ongoing reports of relevant symptomatology. The Veteran has repeatedly asserted that he has not urinated without pain since contracting gonorrhea in November 1946, and that he never sustained feeling in his left ring finger following the laceration in December 1947. The Veteran is competent to observe such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). In addition, the separation examination dated in December 1947 indicates ongoing occasional symptoms of burning and discharge.  In failing to address these symptoms, the VA examiner's reports are thus founded upon an inaccurate understanding of the Veteran's medical history. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Finally, the VA examiner's opinions are incomplete. In claims such as these, service connection may be granted upon competent evidence of a nexus between a current disability and an in-service event. See Shedden v. Principi, 381 F.3d 1163 (2004). At no time does the examiner provide a definitive nexus opinion or otherwise address the possible causal relationship between the Veteran's known in-service conditions and his ongoing symptoms. 

In light of these deficiencies, the Board finds that the March 2013 examination reports are inadequate for the purpose of adjudicating the Veteran's claims. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, additional examinations are required at this time. 38 U.S.C.A. §§ 5103A, 5107(a) (2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all hospitalization records relating to the Veteran's chronic urethritis treatment at the 49th General Hospital, beginning in March or May 1947, to include any separately stored inpatient treatment records. If such records cannot be located or do not exist, the Veteran and his representative should be so notified in writing.

2. Provide the Veteran with a new VA examination to assess the nature and etiology of his urinary condition. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

In particular, the examiners should respond to the following:

a. Identify all diagnoses appropriate to the Veteran's ongoing urinary problems, including pain upon urination, to include any diagnosis made at any point during the claim period.

b. State whether it is at least as likely as not (50 percent probability or more) that any diagnosed urinary disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's November 1946 gonorrhea diagnosis and reported treatment for chronic urethritis beginning in May 1947. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
3. Provide the Veteran with a new VA examination to assess the nature and etiology of the Veteran's left ring finger condition. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

In particular, the examiners should respond to the following:

a. Identify all diagnoses appropriate to the Veteran's left ring finger condition, including limited feeling, to include any diagnosis made at any point during the claim period.

b. State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left ring finger disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's December 1947 laceration. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Thereafter, the RO should readjudicate the issues on appeal. If any of the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





